Citation Nr: 1337979	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for skin cancer, to include from exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the RO addressed service connection on a presumptive basis due to herbicide exposure, further development is needed to adjudicate the theory of direct service connection.  Specifically, the Veteran should be scheduled for a VA examination.  Skin cancer was diagnosed in 2004.  The Veteran and his brother reported an incident during service where he had a bad sunburn and subsequent infection, and in April 2010, a VA dermatologist suggested a causal relationship by saying sun exposure in Vietnam may have increased the likelihood of his skin cancer.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination and forward the claims file to the examiner for an opinion as to whether the Veteran's current skin cancer is at least as likely as not (probability of 50 percent or higher) related to in-service sun exposure, including a reported sunburn and infection on his face and scalp.

All testing and procedures necessary to render an opinion should be completed.

The examiner must provide reasons for each opinion that take into account the Veteran's reports of injury, treatment, and symptoms.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  

If any requested opinion cannot be offered without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


